305
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on December 28, 2021.
Claims 1-12 and 14-20 are currently pending and have been examined.




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 16-20 are drawn to methods (i.e., a process) while claim(s) 1-12 and 14-15 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-12 and 14-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 15 and 16) recites/describes the following steps:
storing an elastic profile store comprising a plurality of consumer profiles each of the consumer profiles comprising a consumer identifier and consumer characteristics wherein  a seed audience is matched in the elastic profile store to select a plurality of seed profiles and at least one candidate profile; 
the method comprising  encoding the seed profiles and the candidate profile to output a plurality of encoded seed profiles and an encoded candidate profile; 
receiving the encoded seed profiles to determine similar characteristics; 
matching characteristics from the encoded candidate profile with the characteristics from the encoded seed profiles; 
determining whether the encoded candidate profile has sufficient similarity to the encoded seed profiles; in response to a determination that the encoded candidate profile has sufficient similarity including  a candidate user id of the encoded candidate profile in an expanded audience, and 

These steps, under its broadest reasonable interpretation, describe or set-forth selecting an expanded audience, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.


As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 15 and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"system” 
 “a processor”
“a non-transitory memory” 
“computer readable medium” 
“a neural network encoder” 
transmitting data to the expanded audience.   
The requirement to execute the claimed steps/functions "system” and  “a processor” and “a non-transitory memory” and “computer readable medium” and “a neural network encoder”  is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “transmitting data to the expanded audience" simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used).Transmitting data is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-12, 14, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-12, 14, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "system” and  “a processor” and “a non-transitory memory” and “computer readable medium” and “a neural network encoder” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "system” and  “a processor” and “a non-transitory memory” and “computer readable medium” and “a neural network encoder” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “transmitting data to the expanded audience” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-12, 14, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-12, 14, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	Claim 1 is additionally rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 35 USC 101 requires that in order to be patentable the invention must be "a new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof" (emphasis added). Claim 1 is intended to embrace or overlap two different statutory classes of invention as set forth in 35 USC 101. The claim begins by discussing the " A system for selecting an expanded audience comprising: a processor; a non-transitory memory having instructions stored thereon to cause the processor to execute a method and storing an elastic profile store comprising a plurality of consumer profiles each of the consumer profiles comprising a consumer identifier and consumer characteristics wherein  a seed audience is matched in the elastic profile store to select a plurality of seed profiles and at least one candidate profile" but subsequently the claim then deal with the specifics of a method (the steps) of using the " the method comprising encoding, with a neural network encoder, the seed profiles and the candidate profile to output a plurality of encoded seed profiles and an encoded candidate profile." A claim of this type is precluded by the express language of 35 USC 101 which is drafted so as to set forth the statutory classes of invention in the alternative only." Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Int. 1990).

	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (2014/0278973) et al.  in view of Bagherjeiran et al. (2012/0054040).

Claims 1 and 15 
Lowe discloses a system for selecting an expanded audience comprising:
a processor; a non-transitory memory having instructions stored thereon to cause the processor to execute a method and storing an elastic profile store comprising a plurality of consumer profiles each of the consumer profiles comprising a consumer identifier and consumer characteristics wherein  a seed audience is matched in the elastic profile store to select a plurality of seed profiles and at least one candidate profile (Lowe [0007][0032]); 
a candidate user id (Lowe [0032])
Lowe does not explicitly teach the use of machine learning or encoding
the method comprising  encoding, the seed profiles and the candidate profile to output a plurality of encoded seed profiles and an encoded candidate profile; receiving the encoded seed profiles to determine similar characteristics (Bagherjeiran [0004][0045]); See at least “Upon availability of a desired user profile, that user profile is mapped to other look-alike users (from a larger database of users). The method proceeds to normalize the desired user profile object, proceeds to normalize known user profile objects, then seeding a machine-learning training model with the normalized desired user profile object.” See [0045] for encoded profiles.
matching characteristics from the encoded candidate profile with the characteristics from the encoded seed profiles (Bagherjeiran [0018][0039]);  See at least “the advertiser might provide a database of users containing a large number of users, so techniques for matching can be quite sophisticated. Moreover, the definition of a desired user might entail a wide range of characteristics, possibly including behavior over time.”
determining whether the encoded candidate profile has sufficient similarity to the encoded seed profiles (Bagherjeiran [0129]);  Where the reference teaches finding the user profiles with the maximum similarity.
in response to a determination that the encoded candidate profile has sufficient similarity including  the encoded candidate profile in an expanded audience, and transmitting data to the expanded audience (Bagherjeiran [0004]) See at least “Once look-alike users have been identified, the internet display system may serve advertisements to the look-alike users…”
Bagherjeiran does not explicitly disclose with a neural network encoder . However, Bagherjeiran teaches a machine learning training model and encoded profiles. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the neural network encoder because it is old and well known that  the machine learning encompasses a neural network. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting an expanded audience, as taught by Lowe, the use of machine learning and encoding user profiles, as taught by Bagherjeiran, for more granular targeting.
	
	
Claim 2
Lowe discloses: 
wherein the characteristics comprise demographic information (Lowe [0022]).  See at least “Exemplary profile attributes include classified web content, search queries, time patterns, history of taking various online actions, demographics and offline purchases.





Claim 3
Lowe discloses: 
wherein the characteristics comprise browsing characteristics (Lowe [0022]).  See at least “Exemplary profile attributes include classified web content, search queries, time patterns, history of taking various online actions, demographics and offline purchases.

Claim 4
Lowe discloses: 
wherein the characteristics comprise transactional records (Lowe [0022]).  See at least “Exemplary profile attributes include classified web content, search queries, time patterns, history of taking various online actions, demographics and offline purchases.

Claim 5
Lowe discloses:
wherein the characteristics comprise geographic location indicators (Lowe [0017][0021]).   See at least “According to another embodiment, the present system and method provides learning, predicting and targeting at groups of individuals or individuals in a geographic area smaller than a trade zone.”

Claim 6 and 17 
Lowe discloses the limitations above but does not clearly teach the limitations below. Bagherjeiran teaches:
wherein the determining is performed by a  threshold engine that has predetermined rules (Bagherjeiran [0120][0129]).  Where the reference teaches the scoring system to find the maximum similarity between user profiles and that the matching is based on rules. Where Applicant’s threshold engine is referred to as the scoring engine in the cited text.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting an expanded audience, as taught by Lowe, the use of machine learning and encoding user profiles, as taught by Bagherjeiran, for more granular targeting.
Claim 7 and 18 
Lowe discloses the limitations above but does not clearly teach the limitations below. Bagherjeiran teaches:
wherein the threshold engine adjusts a measurement of sufficient similarity (Bagherjeiran [0025]).  See at least “the adaptive targeting system automatically adjusts the targeting parameters of an advertisement to find more look-alike users based on the seed list.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting an expanded audience, as taught by Lowe, the measure of similarity, as taught by Bagherjeiran, for more granular targeting of similar profiles.

Claim 8
Lowe discloses the limitations above but does not clearly teach the limitations below. Bagherjeiran teaches:
wherein the adjustment is based on manual input (Bagherjeiran [0110]).   Where removing events from a user’s profile is a manual adjustment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting an expanded audience, as taught by Lowe, manual adjustments, as taught by Bagherjeiran, for more granular targeting.

Claim 9
Lowe discloses the limitations above but does not clearly teach the limitations below. Bagherjeiran teaches: 
wherein the adjustment is based on the number of candidate profiles added to the expanded audience (Bagherjeiran [0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting an expanded audience, as taught by Lowe, adjusting steps, as taught by Bagherjeiran, for more granular targeting.




Claims 10 and 19 
Lowe discloses the limitations above but does not clearly teach the limitations below. Bagherjeiran teaches:
wherein the adjustment is made automatically by the threshold engine (Bagherjeiran [0025]).  See at least “the adaptive targeting system automatically adjusts the targeting parameters of an advertisement to find more look-alike users based on the seed list. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting an expanded audience, as taught by Lowe, adjusting steps, as taught by Bagherjeiran, for more granular targeting.

Claim 11 and 20 
Lowe discloses the limitations above but does not clearly teach the limitations below. Bagherjeiran teaches:
wherein the threshold engine uses machine learning to adjust the threshold rules (Bagherjeiran [0039]).  See “Advertisers provide examples of users who have already converted (e.g. via a known user profile dataset 120) and provide examples of users who could be converters (e.g. via a desired user profile dataset 125). For generating a machine-learning training model ( e.g. machine learning training models 5250-525N), the system uses objects within a desired user profile dataset 125 as a seed, and produces training models (discussed below), then trains classifiers and scores a (potentially large) population of users for a match. As these users interact with the ad, more examples of users who have converted are generated and then selectively added to the known user profile dataset 120. Thus, the classifier models are improved iteratively as new data arrives[adjust].”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting an expanded audience, as taught by Lowe, adjusting steps, as taught by Bagherjeiran, for more granular targeting.




Claim 12
Lowe discloses the limitations above but does not clearly teach the limitations below. Bagherjeiran teaches:
an indication of ideal characteristics of the seed audience and the ideal characteristics are uses in selecting a next candidate profile (Bagherjeiran [0018]).   See “an advertiser might provide a database of users ( e.g. customers) with the request, "find and target more users like these".
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting an expanded audience, as taught by Lowe, ideal characteristics, as taught by Bagherjeiran, for more granular targeting that ensures the desired outcome.

Claim 14
Lowe discloses:
wherein the ideal characteristics are used in a bidding strategy for available inventory (Lowe [0026][0030]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681